566 So. 2d 903 (1990)
Charles Andrew HICKMAN and Sam and Bea Amira Services, Inc., Appellants,
v.
R.A. SACINO, Raymond Caragher and Melanie Caragher, As Co-Personal Representatives of the Estate of Jason T. Caragher, Deceased, and Tony Dean Evans, Appellees.
No. 90-1262.
District Court of Appeal of Florida, Fourth District.
September 12, 1990.
Rehearing Denied October 12, 1990.
Ronald E. Solomon of Solomon & Murphy, P.A., Fort Lauderdale, for appellants.
John Beranek of Aurell, Radey, Hinkle & Thomas, Tallahassee, and Krupnick, Campbell, Malone & Roselli, Fort Lauderdale, for appellees.
Mary Jo Meives of Abrams, Anton, Robbins, Resnick & Schneider, P.A., Hollywood, for appellee Tony Dean Evans.
PER CURIAM.
Charles A. Hickman and Amira Services, Inc. appeal from two non-final orders denying their motions to dismiss for improper venue or in the alternative, motions to transfer. We affirm. Absent "palpable" abuse or a grossly "improvident" exercise of discretion, a trial court's granting or refusal of a motion for change in venue based on forum non conveniens will not be disturbed. See D.L. Thornton, M.D. v. DeBerry, 548 So. 2d 1177 (Fla. 4th DCA 1989). We further find that appellants failed to timely assert the ground of joint residency *904 venue privilege. Fla.R.Civ.P. 1.140(b) and (h).
AFFIRMED.
ANSTEAD, DELL and POLEN, JJ., concur.